Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of claims 10-14 in the reply filed on 01/11/2021 is acknowledged.

Specification
3.	The disclosure is objected to because of the following informalities: 
In p. 10, details of the equation (1) are not clearly legible.
In p. 11, between lines 13-15, the content of listing of 15-24 are not clearly legible. Also, the listing begins with number 15, which is not clear how it is fitted to the context.
In p. 15, line 20, “DER” should be --DEG-- to correct a typo.
In p. 18, lines 26, “if equipment” should be --of equipment-- to correct a typo.
Appropriate correction is required.

Drawings
4.        The drawings are objected to because:
In FIGs 7A and 7B, boxes or simple shapes are labeled only with reference numbers, without descriptive legends. The Examiner directs the applicant to 37 C.F.R. FIGs 7A and 7B are not universally recognized for the elements they represent, the Examiner may require descriptive legends for better understanding of the drawings.  See MPEP 608.02.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

600 (see p. 14).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

6.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 313 (FIG. 3), 411 (FIG. 4), 600 (FIG. 6), 100 (FIG. 7A) and 1110 (FIG. 7B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Objections
7.	Claims 10-14 are objected to because of the following informalities:  
In claim 10, lines 6-7, “the availability” should be --availability-- to avoid the lack of antecedent basis. 
In claim 11, lines 1-2, “The method of claim 10 comprising classifying electrical equipment based on power utilization, comprising steps of:” should be --The method of claim 10, wherein the comprises steps of:-- for better clarity.
In claim 11, line 10, “dynamically classifying electric equipment” should be --dynamically classifying the electric equipment-- to avoid creating another antecedent basis for “the electric equipment.”
In claim 12, lines 1-2, “The method of claim 10 comprising real-time energy monitoring of the electrical equipment comprising steps of:” should be --The method of claim 10, wherein the comprises 
In claim 12, lines 5-6, “the
In claim 14, line 1, “wherein identification of contextual information” should be --wherein the identification of contextual information-- for better clarity.
The other claims not discussed above are objected to because they inherit the above issue(s) from their linking claim(s). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 11, it recites “initializing each electrical equipment at every first use of the electrical equipment to perform a first classification based on its electric load” in lines 5-7. The recitation of “each electrical equipment” creates an issue of indefiniteness because it is unclear of the scope of each electrical equipment. It could be all electrical equipment in the world, in a geographic area, in a facility, or in a only one first use. For examination purpose, “initializing each electrical equipment at every first use of the electrical equipment to perform a first classification based on its electric load” is assumed to be --initializing the electrical equipment at the first use of the electrical equipment to perform a first classification based on its electric load--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Forbes (US 20140018969 A1) in view of Rada et al. (US 8447541 B2; hereinafter  “Rada”).

Regarding claim 10, Forbes teaches a method for optimal power utilization and supply strategy in a microgrid system (i.e., “Systems and methods for managing power supplied over an electric power grid”; see Abstract), comprising:
real-time energy monitoring of the electrical equipment based on context awareness (i.e., “The power management system determines the amount of steady-state power each device consumes when turned on and logs the information in a database for each subscriber… measure the amount of current consumed by each monitored device”; see [0137]); and 
intelligently managing the electrical equipment (i.e., “the power control instructions causing the at least one controllable device to selectively enable and disable a flow of power to the power consuming device(s)”) based on the availability of power supply (i.e., “responsive to receipt of a power control event instruction requiring a reduction in a specified amount of electric power”; see [0032]).
Forbes does not explicitly disclose:
 classifying electrical equipment based on power utilization. 
But Rada teaches:
classifying electrical equipment based on power utilization (i.e., “Loads are identified by detecting a load signature for each state of each electrical device installed in the electrical network of devices”; see col. 4, lines 46-48; “the energy monitoring device monitors the power supply for changes 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Forbes in view of Rada, to classify electrical equipment based on power utilization, as claimed. The motivation would be to identify a device and its state to help monitoring energy usage (see Rada, Abstract).

Regarding claim 12, Forbes further teaches: wherein the real-time energy monitoring of the electrical equipment comprising steps of:
identifying contextual information of the electrical equipment based on electric load and usage (i.e., “measure the amount of current consumed by each monitored device”; see [0137]); and 
collecting real-time contextual information to be transmitted to the smart meter (i.e., “The smart meter interface 322 manages either smart meters 460 that communicate using the communications methods or a current sensor 452 connected to a traditional power meter 450”; see [0179]).

Regarding claim 14, Forbes further teaches:
wherein identification of contextual information of the electrical equipment is achieved by means of sensors (i.e., “The smart meter interface 322 manages either smart meters 460 that communicate using the communications methods or a current sensor 452 connected to a traditional power meter 450”; see [0179]).

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Forbes in view of Rada  and OYAMA et al. (JP 2013172570 A; machine translation provided; hereinafter “OYAMA”).

	Regarding claim 11, as a result of modification applied to claim 10 above, Forbes in view of Rada further teaches: classifying electrical equipment based on power utilization, comprising steps of:
receiving information in respect of equipment name, 
initializing each electrical equipment at every first use of the electrical equipment to perform a first classification based on its electric load (i.e., “In manual learning phase, the energy monitoring device prompts the user to change the state of one of the devices in the private database... The 
heuristically determining patterns of electric load and usage during subsequent use of the electrical equipment (i.e., “The next step is to identify the signature to an appliance by comparing it to a list of devices from the private database and a public database of load signatures”; see Rada, col. 5, lines 51-53); and 
dynamically classifying electric equipment based on electric load and usage of the electrical equipment (i.e., “The next step is to identify the signature to an appliance by comparing it to a list of devices from the private database and a public database of load signatures”; see Rada, col. 5, lines 51-53).
And OYAMA teaches:
a device database storing device name and power rating (i.e., “One record in the device database 162 shown in this figure corresponds to one uncontrolled device 223, and corresponds to the device ID, equipment ID, product name, manufacturer, standard, classification code, classification name, location ID, building code, and building name. , Floor code, floor name, room code, room name, location division code, location division name, department name, constant operation flag, level 1 cooperation flag, 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Forbes in view of Rada, further in view of OYAMA, to provide a step of receiving information in respect of equipment name, power rating, usage area and location in classifying electrical equipment based on power utilization, as claimed. The motivation would be to provide more information about the device to  help classifying the device and monitoring energy usage. 

11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Forbes in view of Rada  and Mulder et al. (US 20090187499 A1; hereinafter “Mulder”).

Regarding claim 13, Forbes further teaches: wherein the intelligent management of electrical equipment comprises the steps of:
receiving information in respect of real-time contextual information of the electrical equipment (i.e., “The power management system determines the amount of steady-state power each device consumes when turned on and logs the information in a database for each subscriber… measure the amount of current consumed by each monitored device”; see [0137]).
Forbes does not explicitly disclose: wherein the intelligent management of electrical equipment comprises the steps of: 
receiving information in respect of monthly electricity budget, real time power cost from the utility company; and 
analyzing the information by comparing power consumption and real-time data to output a decision list.
 But Mulder teaches:
receiving information in respect of monthly electricity budget, real time power cost (i.e., “the customer profile information supplied by the customer may include a budgeting feature ensure the monthly power bill remains below a desired value. The budget may be implemented by the IT network 130, for example, as a monthly budget… the actual cumulative power cost is retrieved from memory”; see [0023]) 
analyzing the information by comparing power consumption and real-time data to output a decision list (i.e., “When compared and the actual cumulative power cost for the cycle (to date) exceeds the cumulative budgeted power cost by a predetermined threshold (e.g., ten percent, twenty percent, etc.), the server may transmit control messages to the load control devices 114 of that power customer to shed and/or reduce loads to reduce energy consumption”; see [0023]).
Also, it is known that the utility company can hosts the database of customer profile and real-time power cost information (see, e.g., Forbes, [0023]-[0023]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Forbes in view of Rada, further in view of Mulder, to include the steps of receiving information in respect of monthly electricity budget, real time power cost from the utility company; and analyzing the information by comparing 

Prior Art
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JANOSO et al. (US 20150301543 A1) teaches a household energy management system, involving control the power consumption of appliances based on their classification, location information, and household energy profile.
YOKOYAMA (US 20120098340 A1) teaches an equipment power management system, involving classifying electrical equipment into different priority groups and control the power consumption/supply based on the priority.
KIM et al. (US 20130162037 A1) teaches a charging/discharging control system of an energy storage apparatus, involving a weather information collection module, a load information collection module, a load grouping module which classifies a plurality of loads into at least one load group based on a load correlation according to a predetermined condition.
LU et al. (US 20130138669 A1) teaches a method for identifying electric load types of a plurality of different electric loads, involving sensing a voltage signal and a current signal for each of the different electric loads; determining at least four different load features from the sensed voltage signal and the sensed current signal for a corresponding one of the different electric loads; and identifying by a processor one of 
Lam et al. (“A Novel Method to Construct Taxonomy of Electrical Appliances Based on Load Signatures” 2007 IEEE) teaches a method to classify the loads, involving characterizing an appliance based on a 2-dimensional form of load signatures, voltage-current (V-I) trajectory.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOHN C KUAN/Primary Examiner, Art Unit 2857